Citation Nr: 0533005	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 
2002, for the grant of special monthly compensation based on 
aid and attendance.

2.  Entitlement to an effective date prior to November 30, 
2002, for entitlement to a 60 percent evaluation for 
degenerative arthritic changes with disc disease at L4-5 and 
L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which implemented an April 2003 Board decision which 
granted the veteran entitlement to special monthly 
compensation based on the need for aid and attendance, and an 
increased rating for the veteran's back disability.  The RO 
assigned an effective date of November 30, 2002, for both of 
these awards, and the veteran disagrees with the effective 
date assigned.

In November 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2005).


FINDINGS OF FACT

1.  The veteran filed a claim in September 1997 for service 
connection for a grant of special monthly compensation based 
on aid and attendance, and an increased rating for his 
service connected back disability.  The veteran was 
eventually granted an increased rating for his service 
connected back disability and for aid and attendance by an 
April 2003 Board decision.  An RO decision in April 2003 
implemented this decision, and granted an effective date of 
November 30, 2002, for both of these issues.

2.  There is no competent evidence of record dated earlier 
than November 30, 2002, which indicates that the veteran 
would be entitled to aid and attendance, or an increased 
rating for his service connected back disability.




CONCLUSIONS OF LAW

1.  An effective date earlier than November 30, 2002, for 
special monthly pension benefits based on the need for 
regular aid and attendance is not warranted. 38 U.S.C.A. § 
5110, (West 2002); 38 C.F.R. §§ 3.400, 3.401(a) (2005).

2.  An effective date earlier than November 30, 2002, for the 
award of an increased rating for the veteran's service 
connected back disability, is not warranted. 38 U.S.C.A. § 
5110, (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001 and September 2003.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4) see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, and the statement of the case (SOC) dated April 2004, 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the July 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

VA outpatient records, private treatment records, and several 
VA examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Further, the Board points out that these claims are 
considered to be "downstream" issues from the original grant 
of service connection and increased ratings.  The VA Office 
of General Counsel promulgated an advisory opinion holding 
that separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claims involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim. VAOPGCPREC 8-2003 (Dec. 22, 
2003).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the report of the veteran's numerous 
VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore, or the date entitlement arose, 
whichever is the latter. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005). An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2005); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable). In 
all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(o)(1) (2005).

With regard to awards of pension or compensation payable to 
or for a veteran, 38 C.F.R. § 3.401(a)(1) states that aid and 
attendance benefits will be effective as follows: except as 
provided in 38 C.F.R. § 3.400(o)(2), the date of the receipt 
of claim or date entitlement arose, whichever is later.  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established. 38 C.F.R. § 3.401(a)(1) 
(2005).

Thus, in fixing an effective date for an award of increased 
compensation, or a grant of aid and attendance benefits, VA 
must make two essential determinations.  It must determine 
when a claim for increased compensation was received, and 
when a factually ascertainable increase in disability 
occurred.

In this case, the veteran contends, that the effective date 
for both these issues should be September 26, 1997, the date 
of receipt of a claim for increase in aid and attendance.

The Board concedes that the evidence of record indicates that 
the veteran, on September 26, 1997, submitted a claim of 
entitlement to an increased evaluation for his back 
disability, and for entitlement to special monthly pension 
benefits based on the need for regular aid and attendance.  
The veteran's claims were denied several times, but a Board 
decision dated April 2003 granted the veteran aid and 
attendance, and granted the veteran an increased rating, to 
60 percent, for his service connected back disability.  This 
Board decision specifically indicated that these grants were 
based in part on the report of the veteran's November 2002 VA 
examination, but were also noted to be based on the veteran's 
testimony and the Judge's observations of the veteran during 
his June 2002 hearing.

An April 2003 RO decision implemented the Board's grant of 
these two issues, and implemented an effective date of 
November 30, 2002, for both of these issues.  The RO 
indicated that this effective date was chosen as it was the 
date of the veteran's VA examination, when it was first 
medically ascertainable that the veteran's back disability 
had worsened, and the first date it was medically 
ascertainable that the criteria regarding aid and attendance 
were met.


The Board notes that, since 1997, the veteran has been seen 
on numerous occasions for treatment of his numerous service 
connected disabilities.  Of particular note are the many VA 
examinations that the veteran has received during this time.

The report of a December 1997 VA examination indicates that 
the veteran claimed he was no longer housebound, and did not 
use a wheelchair constantly, although he was limited in 
walking by both his back pain and his heart disability.  
Range of motion of the back was noted to be flexion of 90 
degrees and extension of 30 degrees.  It was noted that, 
while the veteran was no longer housebound or bound to his 
wheelchair, he was very sick and considerably debilitated.

The report of a May 1998 examination of the veteran indicates 
that he was not then using a wheelchair all the time, and was 
feeling better at that time than he did six months ago, but 
recently had another flare up and again had to use a 
wheelchair.  The veteran noted that he lived alone, would 
make his own breakfast, and bathe and shave.  He reported 
that he took a walk if his back was not bothering him.  He 
indicated that he cooked his supper unless one of his 
daughters did it for him, and then watched TV and went to 
bed.  The veteran was noted to arrive with a wheelchair, but 
was able to ambulate to the examining table and undress and 
dress himself without aid.  Examination of the lumbar spine 
noted flexion to 65 degrees, and extension to 30 degrees, and 
the veteran was diagnosed with chronic low back pain.

The transcript of a July 1998 RO hearing indicates that the 
veteran at that time reported that his back was the thing 
that was bothering him the most.  He indicated that there 
were times when he was unable to get out of bed, but he was 
able to dress himself well when he was not having a back 
flare up.  He reported that his wheelchair made it difficult 
for him to use the bathroom.  The veteran indicated that 


he was unable to cook, and that his daughter made all his 
meals for him.  He reported that he was able to feed himself, 
and normally get up and use the bathroom on his own.  He 
indicated that he needed help getting in and out of the 
bathtub.  The veteran reported that he did not leave the home 
often, and only drove in emergencies.  The veteran stated 
that he had hired someone to help him in the past, but that 
he now relied on his family members for assistance.

A letter from the veteran's daughter dated November 1998 
indicated that although the veteran lived alone, in her 
opinion the veteran needed help taking care of himself.

The report of several examinations conducted in October 1999 
indicated that the veteran had moderate degenerative joint 
disease of the lumbar spine, with flexion of 90 degrees and 
extension of 28 degrees.

The report of a July 2000 examination indicates that the 
veteran was required to use a cane for ambulation; he 
reported improved symptomatology with the purchase of a new 
mattress, and examination noted some tenderness of the right 
sciatic notch, with some pain radiating down his leg, but not 
below the knee, with normal motor function.

At a June 5, 2002 hearing, the veteran testified to the 
severity of his disabilities, and demonstrated the problems 
he had walking, and testified to the problems he had 
attending to his activities of daily living.

The veteran's most recent VA examination, dated November 
2002, indicated that the veteran needed care and assistance 
on a regular basis to protect himself from the hazards and 
dangers incident to his daily environment, and that he 
suffered from pronounced intervertebral disc syndrome; as 
noted above, the RO found the findings from this examination 
sufficient on which to base the veteran's effective date for 
these two issues.

As to the regulations governing aid and attendance, under 38 
U.S.C.A. § 1521, "each veteran of a period of war who meets 
the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2005).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

Considering these regulations, and the evidence of record, 
the Board finds that the earliest date of record at which 
time it was factually ascertainable that the veteran required 
regular aid and attendance was November 30, 2002, the date of 
the VA examination.  The Board notes that the first medical 
evidence of record which clearly indicates that the veteran 
requires regular aid and attendance is the report of a VA 
examination dated November 2002, which indicated that the 
veteran needed care and assistance on a regular basis to 
protect himself from hazards and dangers insonate to his 
daily environment, and is the date from which the RO granted 
the veteran aid and attendance.  Prior to that time, the 
evidence did not indicate that the veteran was in need of aid 
and attendance.  

In this regard, the Board notes that, while the veteran 
consistently testified during this time that he was in need 
of aid and attendance, the medical evidence of record did not 
indicate this; particularly, the Board notes the report of 
the December 1997 VA examination which indicates that the 
veteran was not housebound and did not use a wheelchair 
constantly, and the report of a May 1998 examination which 
indicated that the veteran could ambulate, dress and undress 
himself, and perform all activities of daily living.  As 
such, the Board finds that the date entitlement arose was 
November 30, 2002, and as it is the later of the date 
entitlement arose, or the date of claim, November 30, 2002, 
is the veteran's proper effective date for an award of an 
increased rating for the veteran's back disability.

As to the regulations governing degenerative arthritic 
changes with disc disease at L4-5 and L5-S1, the Board notes 
that the veteran is currently rated under Diagnostic Code 
5293 for intervertebral disc syndrome.  In this regard, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002.  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Considering the findings from a December 1997 VA examination, 
which noted the veteran to have flexion of 90 degrees and 
extension of 30 degrees, from a May 1998 VA examination, 
which noted flexion of 65 degrees, extension to 30 degrees, 
the report of October 1999 VA examinations which noted the 
veteran had flexion of 90 degrees and extension of 28 
degrees, and diagnosed the veteran with moderate degenerative 
joint disease of the spine, and all evidence of record prior 
to November 30, 2002, the Board finds this symptomatology 
consistent with a finding of no more than severe 
intervertebral disc syndrome, with recurring attacks and 
little intermittent relief; or incapacitating episodes having 
a total duration of less than six weeks during the past 12 
months forward flexion, or flexion of the thoracolumbar spine 
to 30 degrees or less, such that a 40 percent rating would be 
warranted, the rating the veteran received during this time 
period.

The medical evidence of record does not show pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, such that the veteran would warrant a 60 
percent evaluation, or unfavorable anklyosis of the entire 
thoracolumbar spine such that the veteran would warrant a 50 
percent evaluation, until the veteran's VA examination in 
November 2002, at which time the veteran was found to have 
pronounced intervertebral disc syndrome.  Therefore, the 
Board finds an effective date no earlier than November 30, 
2002, is warranted for the award of an increased rating for 
his service connected back condition, the latter of the date 
the claim was filed, or the first date it was factually 
ascertainable that the veteran warranted an increased rating 
for his back and a grant of aid and attendance.

The benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

An effective date earlier than November 30, 2002, for the 
grant of special monthly compensation based on aid and 
attendance, is denied.

An effective date earlier than November 30, 2002, for the 
award of a 60 percent evaluation for degenerative arthritic 
changes with disc disease at L4-5 and L5-S1 is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


